Upon consideration of the petitions for rehearing, the decrees entered herein by this Court on November 13, 1933, (ante, p. 596) are amended so as to provide that the decrees entered in these causes by the District Court, as specially constituted, be modified by providing that the appellants may apply at any time to the District Court, by bill or otherwise, as they may be advised, for a further order or decree, in case it shall appear that the state court shall have construed the applicable state statúte as not authorizing the state commission to enter the orders challenged in this proceeding. Glenn v. Field Packing Co., ante, p. 177. As so modified, the decrees of the District Court are affirmed. Bradley v. Public Utilities Comm’n, 289 U.S. 92, 95-98. The petitions for rehearing are denied.